DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I and a monomeric silane coupling agent species, claims 1-8, 10-11, in the reply filed on 10/20/22 is acknowledged.  The traversal is on the ground(s) that there is no burden which is not persuasive because there is indeed burden in examining multiple different inventions and mutually exclusive species as explained in the restriction.  
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 9 and 12-18 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/22.
Claim Objections


The claims recite “three of terminal…” which appears to be improper syntax (i.e., should be “three terminal”.
Claim 1 recites “agentis” which appears to be a typographical error.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites parts of each ingredient but is it unclear if these parts are intended to sum to 100 or if there is no basis for these amounts except what is explicitly claimed.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 5, 7-8, 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Siadat et al. (U.S. 4,710,539) in view of Hisha et al. (U.S. 2010/0119854) in view of the Gelest Silane Coupling agent NPL document (2014).
Regarding claims 1, 5, 7-8, 10-11, Siadat teaches an adhesive composition (inherently capable of functioning as a primer and the primer limitation is merely an intended use anyway) that comprises a thermoplastic adhesive material such as styrene ethylene butadiene copolymer (as in claim 5) at 1-95wt% of the composition with the balance (i.e., 5-99wt%) being a polyfunctional acrylate compound such as pentaerythritol triacrylate (as in claim 7), as well as a thermal initiator as in claim 11, with the above amounts overlapping the ranges of claim 1 (col. 3, line 35-col. 4, line 40, col. 6, line 40-col. 7, line 65, col. 8, line 30-40).  
Siadat does not disclose the claimed silane coupling agent however Hisha is also directed to adhesive compositions that include multifunctional acrylate compounds and styrene butadiene copolymers and teaches that acryloxypropyltrialkoxysilane (as in claims 8 and 10) compounds improve adhesion ([0043]-[0045], [0058], [0072]).  The Gelest document also (independently) renders obvious the claimed silane compounds because it teaches that adhesion to a substrate is improved because that the organic part of the silane compound provides bonding with the functional groups of the coating composition (e.g., acrylate functionality to match the acrylate groups in the multifunctional acrylate compound) whereas the trialkoxysilane part of the compound provides bonding to surfaces with oxide/hydroxide functional groups on the surface (e.g., inorganic substrates) and exemplifies acryloxypropyltrialkoxysilane compounds as coupling agents for acrylates and styrene polymers, as in Siadat (pages 2-3, 7, 29).  Thus, based on both Hisha and the Gelest document (independently or together), it would have been obvious to have used acryloxypropyltrialkoxysilane in the adhesive of Siadat in order to improve adhesion.  
Although the claimed amount of such coupling agents is not taught, both Hisha and Gelest recognize that such compounds improve adhesion and thus the amount of the compounds would have been obvious to adjust, including values within the claimed range, in order to optimize the degree of adhesion improvement provided by the coupling agents to the overall adhesive.  

Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siadat et al. (U.S. 4,710,539) in view of Hisha et al. (U.S. 2010/0119854) in view of the Gelest Silane Coupling agent NPL document (2014), as applied to claim 1 above, and further in view of Takamori et al. (U.S. 2016/0272853) in view of Maekawa et al. (U.S. 6,096,435).
Regarding claims 2-4 and 6, modified Siadat teaches all of the above subject matter but does not disclose the particulars of the claimed copolymer.  However, Takamori is also directed to thermoplastic adhesive compositions with styrene butadiene copolymers (as in claims 3-4) and teaches that such copolymers may have 3-40% styrene units (leaving 97-60% diene units, overlapping claim 2) to be suitable for use in such adhesive compositions (as in Siadat) and also may have polar groups, such as terminal amino groups (as in claim 6), in order to improve adhesion ([0019]-[022], [0034], [0037]).  Supporting the motivation for polar groups in Takamori, Maekawa is also directed to adhesives with styrene diene copolymers and confirms that such copolymers are normally non-polar and therefore have poor adhesion to polar substrates and therefore the addition of polar groups to such copolymers helps with adhesion to any type of substrate (polar or non-polar) (see abstract, col. 1, lines 40-45, col. 3, lines 5-15).  Thus, it would have been obvious to have used the styrene-diene ratio from Takamori because it is disclosed as being preferred when using such copolymers in adhesive compositions (as desired in modified Siadat) and to have added terminal polar groups as taught by Takamori and Maekawa to the styrene diene copolymer already taught by modified Siadat because both references disclose that such polar groups improve adhesion of the composition.






Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787